FILED
                           NOT FOR PUBLICATION
                                                                               AUG 5 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHADY ACRES HOMEOWNER’S                          No.   19-35476
ASSOCIATION,
                                                 D.C. No. 1:18-cv-03016-RMP
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

KITTITAS COUNTY, a municipal
corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted May 4, 2020**
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.


      Shady Acres Homeowner’s Association appeals the district court’s dismissal

of its Fair Housing Act and Washington Law Against Discrimination claims. The

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Homeowner’s Association claims that Kittitas County discriminated against Latino

individuals by buying Shady Brook Mobile Home Park with the plan to close it.

The district court concluded that it lacked jurisdiction because the Homeowner’s

Association’s claims were not yet ripe and because the organization had not

suffered a concrete injury necessary for standing. We have jurisdiction to review

the court’s dismissal under 28 U.S.C. § 1291. We affirm the district court for lack

of prudential ripeness.



      The Supreme Court has recognized that “[p]roblems of prematurity and

abstractness may well present ‘insuperable obstacles’ to the exercise of the Court’s

jurisdiction, even though that jurisdiction is technically present.” Socialist Labor

Party v. Gilligan, 406 U.S. 583, 588 (1972) (quoting Rescue Army v. Municipal

Court, 331 U.S. 549, 574 (1947)). Such a finding requires us “to evaluate both the

fitness of the issues for judicial decision and the hardship to the parties of

withholding court consideration.” Abbott Labs. v. Gardner, 387 U.S. 136, 149

(1967), overruled on other grounds by Califano v. Sanders, 430 U.S. 99 (1977).

Both considerations lead us to the conclusion that, because of prematurity, this case

was properly not adjudicated on the merits.




                                            2
      “The purpose of the ‘fitness’ test under Abbott is to delay consideration of

the issue until the pertinent facts have been well-developed in cases where further

factual development would aid the court’s consideration.” In re Coleman, 560

F.3d 1000, 1009 (9th Cir. 2009). Though the Homeowner’s Association contends

that the decision to close the Park has already been made, it concedes that “the

timing is uncertain.” The County’s purchase of the Park does not yet do the harm

that plaintiff fears. What the Homeowner’s Association fears is the effects on

Latino individuals of closing the Park, which may or may not happen at some

undetermined time in the future. Because neither the hardship to the parties nor the

appropriateness and terms of relief can be known at this time, judicial adjudication

would suffer from abstractness and prematurity.



      Given the uncertainty about the timing of closing, if it occurs, there is a

higher burden on the parties to demonstrate hardship under Abbott. See Yahoo!

Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1218 (9th

Cir. 2006). Since the Homeowner’s Association has not presented evidence that

anyone in the Park has been evicted or otherwise forced to leave, nor has it

presented evidence that any prospective tenants have been rejected, this hardship

requirement has not been met, even if it might be met in the future.


                                          3
Accordingly, the decision of the district court is AFFIRMED.




                                 4